DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 23 is withdrawn in view of the newly discovered reference to Ohashi et al. (US 2019/0121180).  A rejection based on the newly cited reference follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2019/0121180) in view of Olczak et al. (US 2007/0279552) and Igeta et al. (US 2016/0041436).
	Ohashi discloses in figure 2, a display device comprising: a substrate 11A, comprising a display area AA and a peripheral area NAA adjacent to the display area; a covering layer 27 disposed in the peripheral area and having a first recess 33 and a second recess 34, and a sealant layer 11D, disposed on the second recess 34, wherein the sealant layer 11D does not overlap with the first recess 33 in a normal direction of the substrate; wherein the first recess 33 is disposed between the display area AA and 
Ohashi does not disclose the arrangement of the sub-pixels.  Olczak discloses in figure 3, a conventional sub-pixel arrangement.  Sub-pixels 42a, 42b and 42c having the same color are arranged in the vertical direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohashi by providing the conventional sub-pixel arrangement disclosed by Olczak because conventional structures were known to be cost-effective and reliable.
Ohashi does not disclose that a ratio of the first width to the first pixel pitch is greater than or equal to 0.05 and less than or equal to 0.7.  Igeta provides evidence in figure 6 and paragraph [0092] that a typical width for this type of recess was 10 to 100 µm.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ohashi so that the width of the recesses was configured to be 10 to 100 µm because conventional structures were known to be cost-effective and reliable.  Olczak discloses in figure 3 and paragraphs [0070] and [0071] that a typical vertical pixel pitch was 153 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ohashi so that the first pixel pitch was configured to be 153 µm because conventional structures were known to be cost-effective and reliable.  With these modifications, a ratio of the first width to the vertical pixel pitch is between 0.06536 and 0.6536.


Response to Arguments
Applicant’s arguments, filed August 26, 2021, have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of the newly cited prior art of Ohashi et al. (US 2019/0121180).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871